At the outset, I 
would like to express to you. Sir, my sincere congratulations as you assume 
this high post. Your election is an expression of the confidence you enjoy. 
It also emphasizes the role your country, Bulgaria, plays at the regional and 
world levels and reflects the relations of friendship and cooperation it has 
maintained with other countries of the world. 
I would like, in this connection, to commend your predecessor in the 
presidency of the General Assembly, Ambassador Samir Shihabi, who conducted 
the work of the previous session of the Assembly with high efficiency. 

Our current session, the first to be held since our present 
Secretary-General, Ambassador Boutros Boutros-Ghali, assumed his high office, 
is convened at the threshold of a new era of profound change with which the 
world Organization must come to grips in a manner that would enhance its 
effectiveness and credibility, now that the old bipolarity has disappeared and 
the burdens faced by the United Nations in every field have increased. There 
is a great deal of hope set by the peoples of the world on our Organization. 
In this context, I would like to pay tribute to the former 
Secretary-General, Mr. Javier Perez de Cuellar, whose term ended with the 
conclusion of our last session. 
In this hall 179 delegations are meeting. Our Organization started with 
51 Member States in 1945. This increase in membership reflects the success of 
the United Nations in eliminating colonialism, and upholding the right of 
peoples to self-determination and independence. By so doing, the United 
Nations has achieved the aim of universal membership. This is an achievement 
we should be proud of and we look forward to seeing it become a launching pad 
from which the Organization would proceed to translate the noble principles 
and objectives of the Charter from the realm of ideas to the world of 
reality. 
The State of Qatar shares with all Member States the desire of 
reactivating and developing the United Nations in a manner that would be 
compatible with the new world situation and which would strengthen the 
Organization's role in maintaining peace and stability in the world. 
 
We believe that that desired stability will be achieved only through the 
creation of effective mechanisms for resolving disputes that arise between 
States either by diplomatic means, such as direct dialogue and mediation, or 
by recourse to international law as applied by the International Court of 
Justice. 
Despite the end of the cold war and the bipolarity which were among the 
causes of the arms race, arms limitation continues to be one of the main 
concerns of the United Nations. It was hoped that the end of the cold war 
would mean a significant and speedy reduction in the magnitude of that arms 
race. However, this has not been the case. In 1990, experts estimated that 
15 per cent of the aggregate of all Government budgets in the world is still 
being spent on armaments and military preparedness. This is a much higher 
percentage than that of expenditure on education or on health care. The 
burden of military expenditure weighs more heavily on developing countries 
than on industrialized countries because of the discrepancy between the two 
groups of countries in the area of disposable resources. 
If we look carefully into the new developments in nuclear armaments we 
find that the situation is much worse. For while we go on wasting the 
valuable resources which should be used for development and the building of a 
better future for man, we endanger that very future with nuclear armament. 
Therefore, the problem of arms control will remain one of the central issues 
which the Organization will continue to address in the near future just as it 
used to do in the past. 
We in the Gulf region, because of what we went through during the war of 
liberation of our sister State of Kuwait, have a special interest in 
prohibiting chemical and other weapons of mass destruction and we attach the 
greatest of hopes on the success of the Conference on Disarmament in rapidly 

concluding a convention on the prohibition of chemical weapons and preventing 
the spread of research and production techniques in this field in accordance 
with General Assembly resolutions, particularly those adopted in the course of 
its last session. 
In this connection, I should like to point out the necessity of 
compliance by Israel, and by all other States of the Middle East, with this 
convention, both the Treaty on the Non-Proliferation of Nuclear Weapons and 
with the regime of international inspection. This should in adherence to the 
principles of equality and justice and the need to ensure the security of all 
States of the region without bias or discrimination. Failure by any State in 
the region to comply with both agreements, or the accordance of special 
treatment to any of those States would render the whole endeavour void of 
seriousness and effectiveness. Therefore, we call upon the international 
community to ensure compliance therewith by Israel. 
The question of Palestine is one of the questions that have been with the 
United Nations since its inception and still awaits a solution. My country 
attaches great importance to this question and hopes for rapid progress 
towards its solution in the framework of the ongoing peace process. 
The question of the Palestinian people and the denial by Israel of the 
inalienable rights of that people is the core of the Arab-Israeli conflict and 
once the solution of the question of Palestine has been achieved in a manner 
that would be acceptable to the Palestinians, we will also accept it. If 
Israel wants to live in peace it should withdraw, not only from the West Bank 
and the Gaza Strip, but also from all the occupied Arab territories, including 
East Jerusalem, the Golan and southern Lebanon, in accordance with the United 

Nations Charter and relevant resolutions which stipulate the inadmissibility 
of the acquisition or annexation of territories by force, and that it is 
illegal to occupy the territories of others by military force. 
The State of Qatar welcomes the resumption of negotiation between the 
concerned parties in Washington and reaffirms its commitment to support the 
peace effort and expresses its hope that a lasting, equitable and 
comprehensive solution will be reached to the Arab-Israeli conflict and the 
question of Palestine on the basis of Security Council resolutions 242 (1967) 
and 338 (1973). 
The delegation of my country wishes to voice in this world forum its deep 
concern over the continued suffering of the brotherly people of Somalia and we 
appeal to all Somali factions to put an end to the bloodshed, set aside their 
differences and put the national interest first. My country commends the 
increasing efforts made by the United Nations at present to alleviate the 
suffering of that people in a bid to move towards restoring stability to that 
afflicted country. 
As for the situation in the Gulf, my country reaffirms its commitment to 
the joint political position of its sister countries, members of the Gulf 
Cooperation Council (GCC) with a view to preserving security and peace in the 
region, which in turn would contribute to achieving the desired peace in the 
world. 
With regard to the island of Abu Mousa, it is regrettable indeed that at 
this historic stage through which our region is passing such a dispute should 
arise between the two neighbours, the State of the United Arab Emirates and 
the Islamic Republic of Iran. Out of our deep concern for the safety and 
stability of the region, we believe that this dispute should be resolved by 
peaceful means, through dialogue or by recourse to the law. 

The disintegration of the former Federal Republic of Yugoslavia has led 
to serious consequences that have shaken the conscience of humanity. My 
country is especially concerned over the acts of aggression committed against 
the Republic of Bosnia and Herzegovina and characterized by extreme violence, 
particularly against the Muslim population of that Republic, with the aim of 
driving the Muslims out of their homes and country under the slogan of "ethnic 
cleansing". 
It is the duty of the international community to stand up to this 
aggression so that the Republic of Bosnia and Herzegovina, which is a Member 
State of the United Nations, may preserve its right to freedom and 
independence. 
In his statement made in December 1991 after his election as 
Secretary-General, Mr. Boutros Boutros-Ghali cited the indebtedness of 
developing countries as one of the more complicated problems which face the 
world economy and which all States must address effectively and decisively. 
The former Secretary-General, also, had often drawn attention to this problem, 
the existence and gravity of which is not hidden from experts and from the 
States that suffer from its worsening burden which weighs heavily on the 
developing countries and often makes them unable to meet their economic 
obligations, with dire social consequences. 
It is self-evident that meeting the burden of foreign debt in every 
debtor country would be at the expense of its social programmes and its 
efforts to raise the-standard of living of its people and thus those poor 
countries become even poorer. The problem of foreign debt must be dealt with 
decisively. 
The United Nations has shown its great concern over the problems of the 
environment by convening the Rio de Janeiro Conference in mid-1992. Even if 

that Conference did not rise fully to the level of the hopes set on it, it 
marked, nevertheless, a positive beginning that could serve as a point of 
departure for more effective efforts to protect the environment without 
unnecessary shackles that may impede economic development in developing 
countries in the name of the protection of the environment which no one 
disputes. 
The peoples of the world look forward to the formulation of a new world 
order which would ensure world peace and rest on the foundations of 
international law, the principles of justice and equality and of cooperation 
and brotherhood. That new world order should not inherit the negative 
attributes of the old order that led to the creation of blocs, conflicts and 
polarization with all the attendant evils of underdevelopment, poverty, 
backwardness, hunger, ignorance and disease. The concept of the new world 
order should be wide enough to embrace international cooperation and 
unshackled trade and should address the problems of economic development, side 
by side with the issues of disarmament, indebtedness, environmental protection 
and social problems. 
If the new world order is to govern the political, economic and social 
international relations between States, all States must share, on an equal 
footing, in its formulation so that it may become an equitable world order 
that truly represents the joint will of the international community and thus 
enable the human race to build a safe and happy world, for the present and 
future generations.
